EXHIBIT 10.3

STOCK PURCHASE AGREEMENT

By and Between

CONTINUCARE CORPORATION,
a Florida corporation

and

[PURCHASER]


--------------------------------------------------------------------------------

Dated as of April 22, 2004

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


        THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is executed as of April
22, 2004, by and between CONTINUCARE CORPORATION, a Florida corporation (the
“Company”), and [PURCHASER] (the “Purchaser”).

                THE SECURITIES REFERRED TO HEREIN HAVE NOT BEEN REGISTERED,
QUALIFIED, APPROVED OR DISAPPROVED UNDER ANY FEDERAL OR STATE SECURITIES LAWS,
NOR HAS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, OR ANY OTHER
FOREIGN, FEDERAL OR STATE REGULATORY AUTHORITY, PASSED ON OR ENDORSED THE
ACCURACY OR ADEQUACY OF THIS AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL. THE SECURITIES REFERRED TO HEREIN MAY BE RESOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF ONLY IF SUCH SECURITIES HAVE BEEN REGISTERED UNDER FEDERAL
SECURITIES LAWS AND, WHERE REQUIRED, UNDER THE LAWS OF OTHER JURISDICTIONS, OR
IF SUCH PROPOSED SALE, TRANSFER OR DISPOSITION IS EXEMPT FROM SUCH REGISTRATION.

        WHEREAS, the Company desires to issue and sell to the Purchaser and the
Purchaser desires to acquire shares of the Company’s common stock, $0.0001 par
value per share (the “Common Stock”).

                NOW THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
of which is hereby acknowledged, the parties agree as follows:


ARTICLE I
CERTAIN DEFINITIONS

        Section 1.1. Certain Definitions. As used in this Agreement, and unless
the context requires a different meaning, the following terms have the meanings
indicated:

                “Affiliate” means, with respect to any Person, any Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.

                “Blackout Period” shall have the meaning set forth in Section
4.3(c).

                “Business Day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
state of Florida are authorized or required by law or other government actions
to close.

                “Closing” shall have the meaning set forth in Section 2.1(b).

                “Closing Date” shall have the meaning set forth in Section
2.1(b).

                “Commission” means the Securities and Exchange Commission.

                “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

                “Lien” means, with respect to any asset, any mortgage, lien,
pledge, encumbrance, charge or security interest of any kind in or on such asset
or the revenues or income thereon or therefrom.

--------------------------------------------------------------------------------


                “Material Adverse Effect” shall have the meaning set forth in
Section 3.1(a).

                “Person” means an individual or a corporation, partnership,
trust, incorporated or unincorporated association, joint venture, limited
liability company, joint stock company, government (or an agency or political
subdivision thereof) or other entity of any kind.

                 “Prospectus” means the prospectus included in any Registration
Statement, together with and including any amendment or supplement to such
prospectus, covering the offering of the Shares, and all material incorporated
by reference in such Prospectus.

                “Purchase Price” shall have the meaning set forth in Section
2.1(a).

                “Registration Statement” means a shelf registration statement on
Form S-3 or any other applicable form of the Commission under the Securities Act
filed by the Company with the Commission covering the Shares, including the
Prospectus, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits, and all material incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

                “Restricted Period” shall have the meaning set forth in Section
4.1.

                “SEC Documents” shall have the meaning set forth in Section 3.1
(i).

                “Securities Act” means the Securities Act of 1933, as amended.

                “Shares” means the shares of Common Stock to be purchased by the
Purchaser pursuant to this Agreement.

                “Subsidiaries” shall have the meaning set forth in Section
3.1(a).

ARTICLE II


PURCHASE OF SHARES

        Section 2.1. Purchase of Shares; Closing.

                (a) Subject to the terms and conditions herein set forth, the
Company shall issue and sell to the Purchaser, and the Purchaser shall purchase
from the Company on the Closing Date [XXXXXX] Shares for purchase price of $1.50
per Share, representing an aggregate cash price of $[XXXXXX] (the “Purchase
Price”).

                (b) The closing of the purchase and sale of the Shares (the
“Closing”) shall take place at the offices of Stearns Weaver Miller Weissler
Alhadeff & Sitterson, P.A., 150 West Flagler Street, Suite 2200, Miami, FL
33130, concurrently with the execution and delivery of this Agreement. The date
of the Closing is hereinafter referred to as the “Closing Date.”

                (c) At the Closing, (i) the Company shall deliver to the
Purchaser one or more stock certificates representing the Shares purchased
hereunder, in definitive form and registered in the name of the Purchaser or its
nominees, and (ii) the Purchaser shall deliver to the Company the Purchase Price
in United States dollars in immediately available funds by wire transfer to an
account designated by the Company.

--------------------------------------------------------------------------------



ARTICLE III
REPRESENTATIONS AND WARRANTIES

        Section 3.1. Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchaser as follows:

                (a) Organization and Qualification. The Company is a
corporation, duly incorporated, validly existing under the laws of the State of
Florida whose status is active in the State of Florida, with the requisite
corporate power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company has no subsidiaries
other than as set forth on Schedule 3.1(a) (collectively, the “Subsidiaries”).
Each of the Subsidiaries is a corporation, duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
with the full corporate power and authority to own and use its properties and
assets and to carry on its business as currently conducted. Each of the Company
and the Subsidiaries is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, is not reasonably
likely to have, individually or in the aggregate, a material adverse effect on
the business, results of operations, assets, liabilities, prospects, or
condition (financial or other) of the Company and the Subsidiaries, taken as a
whole (a “Material Adverse Effect”).

                (b) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated hereby, and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Company. This Agreement has been
duly executed and delivered by the Company and constitutes the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

                (c) Capitalization. The authorized, issued and outstanding
capital stock of the Company and each of the Subsidiaries as of April 14, 2004,
is set forth in Schedule 3.1(c), and all of the issued and outstanding capital
stock is duly authorized and validly issued, fully paid and non-assessable. No
shares of such capital stock are entitled to statutory or, to the knowledge of
the Company, other preemptive or similar rights. All of the outstanding shares
or other equity or ownership interests of each of the Subsidiaries is directly
or indirectly owned by the Company. Except as specifically disclosed in Schedule
3.1(c), there are no outstanding options, warrants, scrip rights, calls or
commitments of any character whatsoever relating to, or, securities, rights or
obligations convertible into or exchangeable for, or giving any person the right
to subscribe for or acquire any shares of capital stock or other equity interest
of the Company or any Subsidiary, or contracts, commitments, understandings, or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of capital stock or other equity interest of the Company
or any Subsidiary, or securities or rights convertible or exchangeable into
shares of capital stock or other equity interest of the Company or any
Subsidiary. The Convertible Promissory Note, dated July 31, 2001, as amended,
issued by the Company, as maker, and held by Frost Nevada Investments Trust (the
“Frost Note”) has been duly and validly converted into 819,313 shares of Common
Stock.

                (d) Issuance and Listing of Shares. The Shares are duly
authorized and, when paid for in accordance with the terms hereof, shall be
validly issued, fully paid and non-assessable. The Shares have been approved for
listing on The American Stock Exchange, subject to official notice of issuance.

                (e) No Conflicts. The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Company’s articles of incorporation, bylaws or
other charter documents or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Lien pursuant to, any
agreement, indenture or instrument to which the Company is a party or by which
any material assets of the Company are bound or affected or (iii) result in a
violation of any law, rule, a regulation, or, to the knowledge of the Company,
any order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including Federal and
state securities laws and regulations), or by which any material assets of the
Company are bound or affected, except in the case of each of clauses (ii) and
(iii), such conflicts, defaults, terminations, amendments, accelerations,
cancellations, Liens and violations as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

--------------------------------------------------------------------------------


                (f) Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, or to make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than the
procurement of consent as may be required pursuant to the rules and regulations
of the American Stock Exchange and such consents, waivers, authorizations or
orders as have been obtained by the Company, and other than, in all cases, where
the failure to obtain such consent, waiver, authorization or order, or to give
or make such notice or filing, would not, individually or in the aggregate, (i)
reasonably be expected to have a Material Adverse Effect, (ii) adversely affect
the legality, validity or enforceability of this Agreement, or (iii) materially
impair or delay the ability of the Company to effect the Closing and deliver to
the Purchaser the Shares.

                (g) No Default or Violation. The Company is not (i) in default
under or in violation of any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
material assets is bound, (ii) to the knowledge of the Company, in violation of
any order of any court, arbitrator or governmental body, or (iii) in violation
of any statute, rule or regulation of any governmental authority which except,
in case of each of clauses (i), (ii) and (iii) above, as would not reasonably be
expected (individually or in the aggregate) to (x) adversely affect the
legality, validity or enforceability of this Agreement or, (y) have a Material
Adverse Effect. The Company is not in violation of any of the provisions of its
respective articles of incorporation, bylaws or other charter documents.

                (h) Private Offering. Assuming the truth of the Purchaser’s
representations and warranties in Section 3.2 of this Agreement, neither the
Company nor any Person acting on its behalf has taken or will take any action
(including, without limitation, any offering of any securities of the Company
under circumstances which would require the integration of such offering with
this offering of Shares under the Securities Act) which could reasonably be
expected to subject the offering, issuance or sale of the Shares to the
registration requirements of Section 5 of the Securities Act.

                (i) SEC Documents. The Company has filed all reports and other
documents required to be filed by it under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(the foregoing materials being collectively referred to herein as the “SEC
Documents”). As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder and
any other applicable federal, state and local laws, rules and regulations, and
none of the SEC Documents, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. During the two years
preceding the date hereof, the Commission has not issued an order preventing or
suspending the use of any prospectus relating to the offering of any shares of
Common Stock or instituted proceedings for that purpose. The financial
statements of the Company included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved, except as
may be otherwise indicated in such financial statements or the notes thereto,
and fairly present in all material respects the consolidated financial position
of the Company and its Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal year-end audit adjustments. Since the
date of the financial statements included in the Company’s last filed Quarterly
Report on Form 10-Q, there has been no event, occurrence or development that
would reasonably be expected to have a Material Adverse Effect which has not
been specifically disclosed to the Purchaser in writing.

--------------------------------------------------------------------------------


                (j) Broker’s Fees. Except for St. Cloud Capital Partners, LP, a
Delaware limited partnership (“St. Cloud”), the Company has not incurred and
will not incur any obligation or liability for brokerage or finders’ fees or
agents’ commissions or other similar payment in connection with this Agreement
or the transactions contemplated by this Agreement. All obligations of the
Company to St. Cloud will be paid by the Company.

        Section 3.2. Representations and Warranties of the Purchaser. The
Purchaser hereby represents and warrants to the Company as follows:

                (a) Organization; Authority. The Purchaser is a natural person
with the requisite power and authority to enter into and to consummate the
transactions contemplated hereby and otherwise to carry out her obligations
hereunder. The execution and delivery of this Agreement by the Purchaser and the
purchase of the Shares by the Purchaser hereunder have been duly authorized by
all necessary action on the part of the Purchaser. This Agreement has been duly
executed and delivered by the Purchaser and constitutes the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and similar laws
of general applicability relating to, or affecting generally the enforcement of,
creditors’ rights and remedies or by other equitable principles of general
application.

                (b) Investment Intent. The Purchaser is acquiring the Shares for
its own account for investment purposes only and not presently with a view to or
for distributing or reselling such Shares or any part thereof or interest
therein in violation of any applicable federal or state securities laws.

                (c) Purchaser Status. At the time the Purchaser was offered the
Shares, and at the date hereof, the Purchaser was and is an accredited investor
as defined in Rule 501(a) under the Securities Act.

                (d) Experience of Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of its investment in the Shares, and has so evaluated the
merits and risks of such investment.

                (e) Ability of Purchaser to Bear Risk of Investment. The
Purchaser is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment. The
Purchaser recognizes that an investment in the Shares is highly speculative and
illiquid. The Purchaser understands that the terms of offering of the Shares
have been determined solely by the Company. The Purchaser understands that an
investment in the Shares involves risks, and the Purchaser has reviewed
carefully the information contained in the SEC Documents under the caption “Risk
Factors.”

--------------------------------------------------------------------------------


                (f) Access to Information. The Purchaser acknowledges that it
has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and the Company’s financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment in the Common Stock; and (iii) the opportunity to obtain such
additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the Shares.

                (g) Reliance. The Purchaser understands and acknowledges that
(i) the Shares are being offered and sold to it without registration under the
Securities Act in a private placement that is exempt from the registration
provisions of the Securities Act and (ii) the availability of such exemption
depends in part on, and the Company will rely upon, the accuracy and
truthfulness of the foregoing representations, and the Purchaser hereby consents
to such reliance.

                (h) Certain Fees. The Purchaser understands and acknowledges
that the Company has paid St. Cloud a cash application fee of $6,000 and will,
upon the closing of St. Cloud’s investment in the Company, pay St. Cloud a
$12,000 closing fee through a deduction from the net proceeds payable to the
Company with respect to St. Cloud’s investment. The Purchaser further
understands and acknowledges that the Company has agreed that St. Cloud may
designate one person to observe meetings of the Company’s Board of Directors.
Notwithstanding the Company’s arrangement with St. Cloud, the Purchaser
acknowledges and agrees that the Purchaser shall not be entitled to any
application fee or closing fee or any other brokerage or finders’ fees or
agents’ commissions or other similar payment with respect to its or any other
investment in the Company pursuant to this offering, nor shall Purchaser have
the right to designate its own observer of the Company’s Board of Directors.


ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

        Section 4.1. Transfer Restrictions. Until the date that is one year
after the date hereof (the “Restricted Period”), the Purchaser shall not be
permitted to sell, assign, transfer, pledge, make any short sale of, grant any
option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect with respect to (“Dispose”), any Shares except as
permitted by this Agreement. During Restricted Period, the Purchaser may Dispose
of Shares only (i) pursuant to an effective registration statement under the
Securities Act or a valid exemption from registration thereunder, (ii) to the
Company, or (iii) to an Affiliate of Purchaser who agrees in writing to be bound
by the provisions of this Agreement. In connection with any transfer of any such
Shares other than to the Company or pursuant to an effective registration
statement under the Securities Act, the Company may require that the transferor
of such Shares provide to the Company an opinion of counsel experienced in the
area of United States securities laws selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such Shares under
the Securities Act or any State securities laws. The restrictions set forth
herein shall not apply to shares of Common Stock or other securities of the
Company held by Purchaser except for the Shares acquired hereunder.

                The Purchaser agrees to the imprinting, so long as appropriate,
of the following legends on certificates representing the Shares:


  THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED DIRECTLY OR
INDIRECTLY FROM THE ISSUER WITHOUT BEING REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS, AND ARE
RESTRICTED SECURITIES AS THAT TERM IS DEFINED UNDER RULE 144 PROMULGATED UNDER
THE ACT. THESE SHARES MAY NOT BE SOLD, PLEDGED, TRANSFERRED, DISTRIBUTED OR
OTHERWISE DISPOSED OF IN ANY MANNER EXCEPT IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS.


--------------------------------------------------------------------------------


  THE SHARES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO THE TERMS OF A
STOCK PURCHASE AGREEMENT DATED AS OF APRIL 22, 2004 (THE “AGREEMENT”) BY AND
BETWEEN THE HOLDER AND THE CONTINUCARE CORPORATION (THE “COMPANY”). THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY ONLY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED
OR OTHERWISE HYPOTHECATED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
AGREEMENT.


The legends set forth above may be removed only if and when, in the opinion of
counsel to the Company, such legends are no longer required under applicable
requirements of the Securities Act or the terms of this Agreement, as
applicable. The Company agrees that upon written request of the Purchaser, the
Company will cause its transfer agent for the Common Stock to provide the
Purchaser, upon request, with a substitute stock certificate or certificates,
free from such legends at such time as, in the opinion of counsel to the
Company, such legend is no longer required under the applicable requirements of
the Securities Act or this Agreement as applicable. The Purchaser agrees that,
in connection with any transfer of Shares by it pursuant to an effective
registration statement under the Securities Act, the Purchaser will comply with
all prospectus delivery requirements of the Securities Act. The Company makes no
representation, warranty or agreement as to the availability of any exemption
from registration under the Securities Act with respect to any resale of Shares.

        Section 4.2. Stop Transfer Instruction. The Purchaser agrees that the
Company shall be entitled to make a notation on its records and give
instructions to any transfer agent of the Company in order to implement the
restrictions on transfer set forth in this Agreement.

        Section 4.3 Registration.

                (a) Registration Statement. The Company shall prepare and file
with the Commission a Registration Statement for an offering of the Shares to be
made on a continuous basis pursuant to Rule 415 of the Securities Act; the
Company shall use its reasonable best efforts to file such Registration
Statement within 30 days after the date of this Agreement and to cause such
Registration Statement to become effective as soon as reasonably practicable
after such filing. The Company will use its reasonable best efforts to keep the
Registration Statement effective under the Securities Act until the earlier of
(i) one (1) year after the date of this Agreement, (ii) the date that the
Purchaser no longer own any Shares or (iii) such time as the Purchaser is
permitted to sell all of its Shares in a single transaction without regard to
the volume limitations of Rule 144 under the Securities Act.

                (b) Company Participation. It is understood and agreed that the
Registration Statement may have included therein shares of Common Stock offered
for sale, from time to time, by holders of Common Stock other than the
Purchaser.

--------------------------------------------------------------------------------


                (c) Suspension of Sales. The Company may, upon written notice to
the Purchaser, suspend the Purchaser’s use of any Prospectus if, in the
reasonable judgment of the Company, the Company possesses material nonpublic
information, including information concerning it or its business or affairs or
information concerning the pursuit of a merger, disposition or similar
transaction, and the Company determines in good faith that disclosure of such
information could have an adverse effect on the Company and its Subsidiaries
taken as a whole or could adversely affect the ability to consummate such
merger, disposition or similar transaction; provided that the Company may not
suspend any such sales for more than an aggregate of 30 consecutive days or for
an aggregate of 120 days in any period of 12 consecutive months (a “Blackout
Period”). Upon the termination of the condition described above, the Company
shall give prompt notice to the Purchaser, and shall promptly terminate any
suspension of sales it has put into effect. The Purchaser agrees to hold any
communication by or with the Company pursuant to this Section 4.3(c) in
confidence. The Purchaser agrees that upon receipt of any notice from the
Company instituting a Blackout Period and until receipt from the Company of
notice that any Blackout Period has ceased that Purchaser shall not Dispose of
any Shares pursuant to the Registration Statement.

                (d) Registration Procedures. Pursuant to the provisions above,
the Company will:

                        (i) subject to Section 4.3(c) above, prepare and file
with the Commission the Registration Statement and such amendments and
supplements to the Registration Statement and the Prospectus used in connection
therewith as may be reasonably necessary to make and to keep the Registration
Statement effective during the period specified in Section 4.3(a) above and to
comply with the provisions of the Securities Act with respect to the sale or
other disposition of the Shares registered pursuant to the Registration
Statement during the period specified in Section 4.3(a);

                        (ii) furnish to the Purchaser, prior to the filing
thereof with the Commission, a copy of any Registration Statement, and each
amendment thereof and each amendment or supplement, if any, to the Prospectus
included therein and shall afford the Purchaser and its counsel, if any, a
reasonable opportunity within a reasonable time period to review and comment on
copies of all such documents (other than any amendment or supplement that is
deemed to have occurred as a result of the Company’s filing of any report under
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act);

                        (iii) take such action as may be necessary so that: (A)
the Registration Statement and any amendment thereto and any Prospectus forming
part thereof and any amendment or supplement thereto (and each report or other
document incorporated therein by reference) complies in all material respects
with the Securities Act and the Exchange Act and the respective rules and
regulations thereunder, (B) the Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading (other than any information
provided to the Company by the Purchaser or its representatives in writing
specifically for inclusion therein which shall remain the sole responsibility of
Purchaser), and (C) any Prospectus forming part of the Registration Statement,
and any amendment or supplement to such Prospectus, does not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading (other than any information provided to the
Company by the Purchaser or its representatives in writing specifically for
inclusion therein which shall remain the sole responsibility of Purchaser);

                        (iv) notify the Purchaser, promptly after it shall
receive notice thereof, when the Registration Statement and any amendment
thereto has been filed with the Commission and when the Registration Statement
or any post-effective amendment thereto has become effective;

                        (v) notify the Purchaser promptly of any request by the
Commission for amendments or supplements to the Registration Statement or the
Prospectus included therein or for additional information related thereto;

                        (vi) prepare and file with the Commission, promptly upon
the request of the Purchaser, any amendments or supplements to the Registration
Statement or Prospectus which, in the opinion of counsel for the Purchaser (and
concurred in by counsel for the Company), is required under the Securities Act
or the rules and regulations thereunder in connection with the distribution of
the Shares by the Purchaser; provided, however, that in no event will such
method of distribution take the form of an underwritten offering of Shares
without the Company’s prior written consent, which the Company may withhold in
its sole discretion);

--------------------------------------------------------------------------------


                        (vii) prepare and promptly file with the Commission and
promptly notify the Purchaser of the filing of such amendment or supplement to
the Registration Statement or Prospectus as may be necessary to correct any
statements or omissions if, at the time when a Prospectus relating to such
securities is required to be delivered under the Act, any event shall have
occurred as the result of which the Prospectus as then in effect would include
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading;

                        (viii) advise the Purchaser, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of the Registration Statement or the
initiation or threatening of any proceeding for that purpose and promptly use
its best efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such stop order should be issued;

                        (ix) The Company shall furnish to the Purchaser, without
charge, such number of copies of the Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
and all reports, other documents and exhibits (including those incorporated by
reference) as the Purchaser shall reasonably request;

                        (x) The Company shall furnish to the Purchaser such
number of copies of any Prospectus (including any preliminary Prospectus and any
amended or supplemented Prospectus) relating to the Shares, in conformity with
the requirements of the Securities Act, as the Purchaser may reasonably request
in order to effect the offering and sale of the Shares, but only while the
Company shall be required under the provisions hereof to cause the Registration
Statement to remain effective, and the Company consents (except during a
Blackout Period) to the use of the Prospectus or any amendment or supplement
thereto by the Purchaser in connection with the offering and sale of the Shares
covered by the Prospectus or any amendment or supplement thereto; and

                        (xi) prior to any public offering of the Shares pursuant
to the Registration Statement, use its reasonable best efforts to register or
qualify or cooperate with the Purchaser in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Shares for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as Purchaser reasonably requests in
writing; provided that the Company will not be required to (i) qualify as a
foreign corporation or as a dealer in securities in any jurisdiction where it
would not otherwise be required to qualify but for this Agreement or (ii) take
any action that would subject it to general service of process in suits or to
taxation in any such jurisdiction where it is not then so subject.

                (d) In connection with the preparation and filing of the
Registration Statement, Purchaser agrees to deliver in writing to the Company
prior to any attempted or actual distribution of Shares under the Registration
Statement such information concerning the Purchaser and the Purchaser’s intended
method of distribution of the Shares as may be required under the Securities Act
or the Exchange Act (provided, however, that in no event will such method of
distribution take the form of an underwritten offering of Shares without the
Company’s prior written consent, which the Company may withhold in its sole
discretion). All information so provided to the Company pursuant to this Section
4.3(d) shall be true and correct in all material respects and none of such
information shall contain an untrue statement of a material fact or omit to
state a material fact necessary to make the information in the Registration
Statement or the Prospectus or in any amendment or supplement thereto, in light
of the circumstances under which such statements are made, not misleading.

                (e) Expenses. With respect to the registration under the
Securities Act pursuant to this Agreement, all fees, costs and expenses of and
incidental to such registration shall be borne by the Company. The fees, costs
and expenses of such registration shall include, without limitation, all
registration and filing fees, printing expenses, and fees and disbursements of
counsel and accountants for the Company. Fees and disbursements of counsel and
accountants for the Purchaser and any other expenses incurred by the Purchaser
not expressly included above (including, without limitation, all brokerage fees
and commissions, all transfer taxes, fees and expenses and all other fees and
expenses relating to Purchaser’s Disposition of Shares) shall be borne by the
Purchaser.

--------------------------------------------------------------------------------


                (f) Indemnification. The Company agrees to indemnify, defend and
hold harmless Purchaser and each person who controls Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each, a “Purchaser Indemnified Party”), from and against any loss, damage,
expense, liability or claim (including the reasonable cost of investigation)
which such Purchaser Indemnified Party may incur under the Securities Act, the
Exchange Act or otherwise, insofar as such loss, damage, expense, liability or
claim arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
Prospectus or in any amendment or supplement thereto, or arises out of or is
based upon any omission or alleged omission to state a material fact required to
be stated in the Registration Statement or the Prospectus or in any amendment or
supplement thereto or necessary to make the statements therein not misleading,
or arises out of or is based upon any omission or alleged omission to state a
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading, provided,
however, that the Company shall not be required to provide any indemnity
pursuant to this Section 4.3(f) in any such case insofar as any such loss,
damage, expense, liability, claim or action arises out of or is based upon any
untrue statement or omission or alleged untrue statement or omission of a
material fact contained in, or omitted from, and in conformity with written
information pertaining to the Purchaser furnished by or on behalf of any
Purchaser Indemnified Party to the Company expressly for use in, the
Registration Statement or the Prospectus; and, provided further, that this
indemnity agreement will not apply to any loss, damage, expense, liability or
claim arising from an offer or sale of Shares by the Purchaser during a Blackout
Period, if the Company has theretofore properly provided the Purchaser with a
notice of the Blackout Period in accordance with Section 4.3(c).

The Purchaser agrees to indemnify, defend and hold harmless the Company, its
directors, officers and any person who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act (each, a
“Company Indemnified Party”) from and against any loss, damage, expense,
liability or claim (including the reasonable cost of investigation) which such
Company Indemnified Party may incur under the Securities Act, the Exchange Act
or otherwise, insofar as such loss, damage, expense, liability or claim (i)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in information furnished in writing by or on behalf
of the any Purchaser Indemnified Party to the Company expressly for use in the
Registration Statement or the Prospectus or in any amendment or supplement
thereto, or arises out of or is based upon any omission or alleged omission to
state a material fact required to be stated in the Registration Statement or the
Prospectus or in any amendment or supplement thereto or necessary to make the
statements therein not misleading, or arises out of or is based upon any
omission or alleged omission to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, in connection with such information, or (ii) arises out of
or is based upon a sale of Shares by the Purchaser during a Blackout Period, if
the Company has theretofore provided a notice of the Blackout Period in
accordance with Section 4.3(c).

--------------------------------------------------------------------------------



ARTICLE V
MISCELLANEOUS

        Section 5.1. Fees and Expenses. Except as provided in Section 4.3(e),
each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. In any action or proceeding brought to enforce any provision of
this Agreement, or where any provision hereof is validly asserted as a defense,
the successful party shall be entitled to recover reasonable attorneys’ fees
(including fee incurred in any appeal) in addition to its costs and expenses and
any other available remedy.

        Section 5.2. Entire Agreement. This Agreement, together with the
Schedules hereto, contains the entire understanding of the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters.

        Section 5.3. Notices. Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been received (a) upon hand delivery (receipt acknowledged) or delivery by
telecopy or facsimile (with transmission confirmation report) if delivered on a
Business Day during normal business hours where such notice is to be received,
or the first Business Day following such delivery if delivered other than on a
Business Day during normal business hours where such notice is to be received,
(b) on the first Business Day following the date of delivery to a nationally
recognized overnight courier service, fully prepaid, or (c) on the third
Business Day following dispatch by registered or certified mail (return receipt
requested), postage prepaid, or (d) upon actual receipt of such notice,
whichever shall first occur, in each case addressed or sent to the addresses or
numbers set forth below. The addresses for such communications shall be:


  If to the Company:   Continucare Corporation
80 SW 8th Street
Suite 2350
Miami, FL 33130
Attn:   Richard C. Pfenniger, Jr.,
            Chief Executive Officer
Facsimile No.: (305) 579-1400


  With copies to:   Stearns Weaver Miller Weissler
Alhadeff & Sitterson, P.A.
150 West Flagler St., Suite 2200
Miami, FL 33130
Attn: Geoffrey MacDonald, Esq.
Facsimile No.: (305) 789-3395


  If to the Purchaser:   [PURCHASER]
[ADDRESS]
Attn: ____________
Facsimile No.:______________


or such other address as may be designated in writing hereafter, in the same
manner, by such person.

        Section 5.4. Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by both the Company and the Purchaser, or, in the case of a waiver,
by the party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter.

--------------------------------------------------------------------------------


        Section 5.5. Headings. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

        Section 5.6. Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns. Neither the Company nor the Purchaser may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other.
The assignment by a party of this Agreement or any rights hereunder shall not
affect the obligations of such party under this Agreement.

        Section 5.7. No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

        Section 5.8. Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida without regard to the principles of conflicts of law thereof.

        Section 5.9. Counterpart Signatures. This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature page were an original thereof.

        Section 5.10. Publicity. The Company and the Purchaser shall consult
with each other in issuing any press releases or otherwise making public
statements with respect to the transactions contemplated hereby and neither
party shall issue any such press release or otherwise make any such public
statement without the prior written consent of the other, which consent shall
not be unreasonably withheld or delayed, except to the extent such disclosure is
required by law (as determined by counsel) or by the rules and regulations of
The American Stock Exchange.

        Section 5.11. Severability. In case any one or more of the provisions of
this Agreement shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Agreement shall
not in any way be affected or impaired thereby, and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

        Section 5.12. Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, the
Purchaser will be entitled to specific performance of the obligations of the
Company under this Agreement and the Company will be entitled to specific
performance of the obligations of the Purchaser hereunder. Each of the Company
and the Purchaser agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of any breach of its obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first indicated above.


COMPANY:

CONTINUCARE CORPORATION


By:
——————————————
Name: Richard C. Pfenniger, Jr.
Title: Chief Executive Officer



PURCHASER:


——————————————
[PURCHASER]


--------------------------------------------------------------------------------